Citation Nr: 1744805	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right ankle disorder.

2. Entitlement to service connection for a left foot disorder, to include as secondary to a right ankle disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran asserts that his right ankle disability was caused by an in-service injury.  See February 2011 Veteran's Application for Compensation or Pension.  He also asserts that his left foot disability was caused or aggravated by his right ankle disability.  Id.  The Veteran's STRs show that he suffered a right ankle sprain in service.  See September 1984 Radiologic Consultation; September 1984 Health Record. 

The Veteran was afforded a VA examination in May 2011.  The examiner diagnosed him with a right ankle old avulsive fracture fragment of the tibia and a left foot 4th toe sprain and asymptomatic calcaneal spur.  See May 2011 VA C&P Examination Report 

However, there appear to be outstanding treatment reports.  During his April 2017 Board hearing, the Veteran reported receiving treatment for his right ankle from 1995 to 2007 at a VA medical facility in Puerto Rico, and from 2007 forward at a VA medical facility in Miami.  Nonetheless, the record does not contain any of the Veteran's treatment records dated prior to August 2012.  As these records are pertinent to his claims, they should be located and associated with the records.

The record also reflects that the Veteran identified potentially relevant private treatment records which have not yet been obtained, including records from Dr. Savada, Bella Vista Hospital, Policlinica Bella Vista, Clinica Dr. Perea, and La Concepcion Hospital.  See April 2017 Board Hearing (noting treatment by Dr. N. Savada); see also March 2012 Notice of Disagreement (reporting treatment from Bella Vista Hospital, Policlinica Bella Vista, Clinica Dr. Perea, and La Concepcion Hospital). Accordingly, on remand, the RO should attempt to obtain these records.  See 38 C.F.R. § 3.159 (c)(1).  After obtaining these records, a new VA examination and opinion should be obtained in order to aid the Board in making an informed decision. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Savada, Bella Vista Hospital, Policlinica Bella Vista, Clinica Dr. Perea, and La Concepcion Hospital, dated from 1992 to 2007.



2.  Make arrangements to obtain the Veteran's complete treatment records from the Puerto Rico VA Healthcare System, dated from 1992 to 2007, and from the Miami VA Medical Center, dated from 2007 to the present.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his right ankle and his left foot.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

The examiner must render an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current
right ankle disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's right ankle injury in September 1984.  In providing this opinion, the examiner should consider the Veteran's assertion that his ankle was fractured during service, as opposed to only sprained, and that he was placed in a cast.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current left foot disorder was either (i) caused by, or (ii) aggravated (i.e., worsened) by his right ankle disability, to include by any altered gait or falls associated with his right ankle disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Ensure that all documents in Spanish have been translated to English, to include the private medical records in VBMS with receipt dates of September 8, 1994, and November 1, 1994. 

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

